1 So. 3d 387 (2009)
Lonnie PRATER, Appellant,
v.
IMC PHOSPHATES COMPANY and Insurance Company of Pennsylvania, Appellees.
No. 1D08-0976.
District Court of Appeal of Florida, First District.
February 5, 2009.
Harold E. Barker of DiCesare, Davidson & Barker, P.A., Lakeland, for Appellant.
Curt L. Harbsmeier and Kevin E. Leisure of Law Offices Harbsmeier DeZayas, LLP, Lakeland, for Appellees.
PER CURIAM.
Claimant challenges the Judge of Compensation Claims' (JCC) rulings that the Employer/Carrier (E/C) was entitled to an offset for Claimant's social security disability benefits, and that the E/C correctly calculated the weekly payments owed Claimant after applying the offset. We conclude the E/C was entitled to an offset, and affirm that ruling without further discussion. However, because the JCC calculated the weekly payment incorrectly, we reverse.
In calculating Claimant's weekly payment, the E/C first added Claimant's supplemental benefits to the maximum compensation rate for the year of his date of accident. Because that sum exceeded the maximum compensation rate for the current year, the E/C reduced the amount to *388 match. Finally, the E/C deducted the offset.
However, as Claimant correctly argued, his weekly payment should have been calculated by first subtracting the social security disability offset from the maximum compensation rate for the year of his date of accident, and then adding the supplemental benefits for the current year. This is the method previously approved by this court in Florida Power Corp. v. Van Loan, 764 So. 2d 708 (Fla. 1st DCA 2000). Accordingly, this is the method the JCC should have adopted.
AFFIRMED in part, REVERSED in part, and REMANDED for proceedings consistent with this opinion.
ALLEN, DAVIS, and THOMAS, JJ., concur.